Citation Nr: 0828536	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-42 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain 
with history of frequent spasms (with bilateral sacroiliac 
sclerosis, all diagnosed as ankylosing spondylitis on January 
8, 2006), currently rated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for chondromalacia 
patella, left knee, currently rated as 10 percent disabling.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1997 to 
August 2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in October 2004, and 
a substantive appeal was received in December 2004.  

By rating decision in February 2008, the RO increased the 
disability rating for low back disability to 20 percent, 
effective December 17, 2007.  However, where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specified disability rating, the RO and Board are 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issue therefore remains in appellate status. 


FINDINGS OF FACT

1.  Prior to December 17, 2007, the veteran's service-
connected low back pain with history of frequent spasms was 
manifested by subjective complaints of pain and slight 
limitation of motion; but without limitation of forward 
flexion to 60 degrees or less, and without muscle spasm 
resulting in an abnormal gait or abnormal spinal contour, 
ankylosis or incapacitating episodes of at least two weeks 
over the past 12 months.

2.  From December 17, 2007, the veteran's service-connected 
low back pain with history of frequent spasms was manifested 
by subjective complaints of pain and moderate limitation of 
motion, but without limitation of forward flexion to 30 
degrees or less; ankylosis; or incapacitating episodes of at 
least four weeks over the past 12 months.  

3.  The veteran's service-connected chondromalacia patella, 
right knee is manifested by findings of pain, but without 
additional functional loss due to pain, weakness, 
incoordination or fatigue so as to limit flexion to 30 
degrees or less or limit extension to 15 degrees or more, 
recurrent subluxation or instability, or frequent episodes of 
"locking" and effusion into the joint.  

4.  The veteran's service-connected chondromalacia patella, 
left knee is manifested by findings of pain, but without 
additional functional loss due to pain, weakness, 
incoordination or fatigue so as to limit flexion to 30 
degrees or less or limit extension to 15 degrees or more, 
recurrent subluxation or instability, or frequent episodes of 
"locking" and effusion into the joint.  


CONCLUSIONS OF LAW

1.  Prior to December 17, 2007, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
veteran's service-connected low back pain with history of 
frequent spasms were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2007), Diagnostic Codes 5292, 
5295 (in effect prior to September 26, 2003).

2.  From December 17, 2007, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected low back pain with history of 
frequent spasms have not been met.  38 U.S.C.A.  §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2007), Diagnostic Codes 5292, 
5295 (in effect prior to September 26, 2003).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for chondromalacia patella, right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5260, 5261 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for chondromalacia patella, left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a May 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2003, which was prior to the 
July 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim for service connection.  
Further, a March 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the May 2003 VCAA notice along with the 
March 2006 letter fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, in a 
statement submitted with his substantive appeal, the veteran 
specifically addressed his back and knee disabilities as well 
as the effect these disabilities had on his daily activities 
demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a national service organization, which 
would have actual knowledge of the information necessary to 
substantiate the veteran's claim.  It is appropriate to 
assume that the veteran's representative included information 
concerning the elements of the claim in its guidance to the 
veteran.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in June 2003, April 
2005, March 2007 and December 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The Board recognizes that the 
claims file was not available for review at the December 2007 
VA examination.  Nevertheless, the examiner took a detailed 
history from the veteran and performed a thorough examination 
addressing the applicable rating criteria, which allowed for 
informed appellate review under applicable VA laws and 
regulations.  Further, with respect to the remaining 
examination, the claims file was reviewed by the examiners 
and the examination reports again set forth detailed 
examination findings in a manner which allows for informed 
appellate review.  Thus, the Board finds all of the 
examinations to be sufficient for rating purposes.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

I.  Low Back Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  The veteran filed his 
current claim for an increased rating in April 2003.  The 
July 2003 rating decision continued the 10 percent disability 
rating.  However, as previously noted, the February 2008 
rating decision increased the disability rating to 20 
percent, effective December 17, 2007.  Thus, the Board must 
determine whether a rating in excess of 10 percent is 
warranted prior to December 17, 2007 and whether a rating in 
excess of 20 is warranted from December 17, 2007.  

The Board notes that prior to the veteran's claim, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Therefore, the 
version of Code 5293 in effect prior to that date is not for 
consideration as the current claim was filed in April 2003.  
Later, during the pendency of the appeal, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
October 2004 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.  Under Diagnostic 
Code 5295 for lumbosacral strain, a 10 percent rating is 
awarded with characteristic pain on motion; and a 20 percent 
rating is in order with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum scheduler rating of 40 percent 
is awarded when disability from lumbosacral strain is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A note provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Prior to December 17, 2007

Initially, the Board will determine whether a rating in 
excess of 10 percent is warranted prior to December 17, 2007.  
The veteran was afforded an initial VA examination in June 
2003.  The claims file was reviewed.  The veteran reported 
recurrent tightness in his back, but indicated that he did 
not have any leg pain associated with his back problem.  On 
physical examination, range of motion using goniometer was 85 
degrees flexion, 30 degrees extension, and 30 degrees left 
and right lateral flexion.  Reflexes were present and 
symmetrical at the level of the knees and ankles.  The thigh 
measurements were 19 inches on the right and 18 1/2 inches on 
the left.  Calf circumference was 14 3/4 inches in both calves.  
Further examination of the spine revealed straight-leg 
raising test performed to 90 degrees bilateral with only 
minimal low back pain and no leg pain.  There were no sensory 
disturbances in the lower extremities and muscle strength 
appeared to be normal.  There was no limp while walking.  The 
diagnosis was chronic lumbosacral strain.  Under DeLuca, the 
examiner indicated that no specific flare-ups were noted.  
There were some ongoing symptoms of painful motion occurring 
on flexion of the lumbar spine from 65 degrees to 85 degrees.  
There was no instability noted and no significant increased 
fatigability or incoordination.  

In a November 2004 statement, the veteran indicated that his 
back pain had gotten more severe.  He stated that he had pain 
when sitting, standing and lying down.  He reported that when 
he stood for long periods of time, his back clenched up like 
a fist and was extremely painful. 

VA treatment records have also been associated with the 
claims file and reviewed.  
An April 2004 treatment record showed that there was no 
percussion tenderness on examination of the back.  However, 
significantly, a November 2004 treatment record showed the 
veteran sought treatment concerning more back pain control. 
The veteran reported lumbar back spasm, worse with lying 
down.  Further, a January 2005 record showed that the veteran 
complained of an electric type pain in his right buttocks and 
lower back for three days.  He had jarred his back when 
stepping of a curb.  The pain occasionally radiated down his 
right leg.  Movement increased the pain, but there was no 
motor weakness or bowel or bladder dysfunction.  The 
assessment was right sciatica.  

The veteran was afforded another VA examination in April 
2005.  The examiner noted that the records were reviewed 
prior to the evaluation.  The examiner reported that the 
veteran had not missed any work due to illness or injury.  
The veteran complained of low back pain with spasms.  He 
indicated that he had daily pain, which was rated as 8-9/10.  
He provided that he got low back spasms that radiated to his 
right hip about 4-5 times per week, which lasted for several 
hours.  He described a sharp, electric-like sensation that 
radiated to his hips that could last for an hour.  On two 
days out of the year, he had been forced to bed rest.  On 
physical examination, the veteran noted that the veteran did 
not limp.  He had no difficulty arising from a chair or 
changing positions on the examination table.  He did not use 
canes or assistive devices.  He did not have any braces or 
orthotics.  The lumbar spine was nontender to palpation.  
Spinal contour was normal and there was no palpable spasm.  
Straight leg raising was 0-80 degrees bilateral.  The veteran 
could do the motion repetitively.  Lumbar flexion was 90 
degrees, extension was 30 degrees, lateral flexion was 30 
degrees bilaterally and rotation was 30 degrees bilaterally.  
Sensory and motor examinations of the lower extremities were 
normal.  Deep tendon reflexes were 2+ at the knees 
bilaterally.  A contemporaneous x-ray showed an impression of 
normal lumbosacral spine.  However, an x-ray of the 
sacroiliac joints showed very mild sacroiliitis bilaterally.  
The diagnosis was chronic lumbosacral strain, as described, 
with sacroiliitis per x-ray.  The examiner reported that the 
veteran had spasms of low back pain that forced him to bed 
rest for two days per year.  The veteran did not exhibit any 
pain, fatigue, weakness or incoordination on repeat testing 
of the lumbar spine.  

A follow up June 2005 VA treatment record, although unclear, 
showed that with respect to range of motion, flexion and 
"sb" left was good, but "sb" right was tight, hinging in 
L3 area.  The assessment was patient with right sacroiliac 
involvement, some tightness in facets on the left with 
extension and flexion, poor stabilization and motor control, 
improving. 

A September 2005 letter from a VA medical doctor showed that 
the veteran was undergoing evaluation for a chronic 
inflammatory condition of the spine called ankylosing 
spondylitis.  The examiner reported that this condition is 
characterized by progressive pain and decreased motion of the 
spine.  The physical therapist had documented abnormal 
rotation and motion in the spine.  The letter also indicated 
that the veteran had been experiencing six to eight days per 
month of incapacity due to back pain.  

In December 2005, the veteran was seen at the rheumatology 
clinic at the VA.  The veteran complained of "electric 
pain" in low back and buttocks.  On joint examination, back 
extension was limited to just a few degrees, but was quite 
tender with flexion and extension.  The diagnosis was early 
ankylosing spondylitis; sacroiliitis by x-ray (worse on left 
side); HLAB27 positive; characteristic pain and morning 
stiffness.  

A January 2006 letter from another VA medical doctor 
specializing in rheumatology indicated that the veteran was 
seen in December 2005 and diagnosed with ankylosing 
spondylitis, which is an inflammatory arthritis.  The 
examiner indicated that this disability could cause pain and 
loss of motion in the low back and pelvis as well as involve 
other joints, including the hips.  The examiner indicated 
that these symptoms could be minimized, but the veteran may 
be prone to flares of back and hip pain and stiffness and 
should modify his activities, if necessary.  

A follow up May 2006 treatment record showed that there was 
inadequate pain control for ankylosing spondylitis. 

The veteran was afforded another VA medical examination in 
March 2007 in order to determine whether the veteran's 
ankylosing spondylitis was related to service.  The veteran's 
claims file was reviewed.  The examiner noted the findings at 
the April 2005 VA examination as well as the December 2005 
evaluation done at the rheumatology clinic.  The veteran 
reported that he worked nights as a server at a restaurant 
and he had lost approximately 70 days of night work due to 
his ankylosing spondylitis, although since starting on a new 
medication, his loss of work had significantly decreased.  On 
physical examination, the examiner noted that the veteran did 
not use a cane nor did he have or use any other supportive or 
assistive devices.  He walked normally and had no difficulty 
arising from a chair or changing positions on the examination 
table.  The veteran's gait was normal.  Examination of the 
lumbar spine disclosed mild tenderness to palpation over the 
sacroiliac joints, but no tenderness was noted over the 
lumbosacral spine or the paraspinous musculature.  The 
lordotic curvature of the lumbosacral spine was maintained.  
Range of motion was 80 degrees flexion, 20 degrees extension, 
30 degrees lateral flexion bilaterally, and 30 degrees 
rotation bilaterally.  Finger-floor distance was 35 cm.  
Straight leg raising could be accomplished from 80 degrees 
bilaterally.  The veteran was able to forward flex three 
times with no pain on range of motion, loss of range of 
motion, instability, incoordination, or weakness.  A 
contemporaneous x-ray showed that sacroiliac joints were 
maintained; mild sclerosis of articular margins of sacroiliac 
joints was unchanged since the April 2005 x-ray; and limited 
visualization of lower lumbar spine was unremarkable.  The 
diagnosis was ankylosing spondylitis, including lumbosacral 
spine symptoms and sacroiliac joint sclerosis.  The examiner 
opined that the veteran's low back pain and stiffness was 
caused by or a result of ankylosing spondylitis, which began 
during service.  

An August 2007 statement of the case provided that based on 
the March 2007 VA examination and opinion, service connection 
was being granted for ankylosing spondylitis and bilateral 
sacroiliac joint sclerosis, which were being combined with 
the current evaluation for the veteran's low back disability.  
This was effectuated in an August 2007 rating sheet.  Thus, 
when determining the appropriate rating to be assigned, the 
Board must consider all of the veteran's low back symptoms 
associated with these disabilities. 

Based on a review of the record, the Board finds there is no 
persuasive evidence to warrant a 20 percent rating or higher 
prior to December 17, 2007.  Under the new general rating 
formula, there has been no objective finding of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees.  The most restrictive range of motion documented at 
the March 2007 VA examination was 80 degrees flexion.  
Further, while the veteran has complained of muscle spasms, 
there has been no objective finding of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  All three examinations noted that 
the veteran's gait was normal.  Further, the March 2007 VA 
examination showed that the veteran's lordotic curvature was 
maintained.  Further, there has been no evidence of 
ankylosis.  

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate.  Again, 
the March 2007 VA examination showed that limitation of 
motion was 80 degrees flexion, which cannot be considered 
moderate.  The Board also finds that an increased rating is 
not warranted under other old Diagnostic Codes.  Again, the 
there has been no objective medical find of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position to warrant a 20 percent 
rating or higher under Diagnostic Code 5295.  Further, 
Diagnostic Codes 5285, 5286 and 5289 for the lumbar spine are 
not applicable in this case because there is no evidence of a 
vertebra fracture or ankylosis of the lumbar spine.  

The Board acknowledges that the veteran has complained of 
chronic low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  There is no 
medical evidence showing additional loss due to pain, 
weakness, fatigability or incoordination to warrant a higher 
rating.  The June 2003 VA examination indicated that painful 
motion occurred at 65 degrees.  Nevertheless, even taking 
this finding into account, the veteran's range of motion was 
still not severe enough to meet the criteria for a higher 
rating.  Further, the remaining VA examinations found not 
additional loss of function on repetitive motion.  

Further, although the veteran has not been diagnosed with 
intervertebral disc syndrome and, thus, arguably the criteria 
are not applicable, the Board finds that there is no medical 
evidence of record showing that the veteran currently suffers 
from incapacitating episodes having a total duration of at 
least two weeks during the past 12 months to warrant a 20 
percent rating under this provision.  The Board recognizes 
that the September 2005 letter reported that the veteran 
experienced six to eight days of incapacity a month.  
Further, the veteran reported at the March 2007 VA 
examination that he had lost approximately 70 days of work 
due his low back.  However, there is no medical evidence of 
record to support the finding that the veteran was actually 
prescribed bed rest by a physician during these periods.  In 
other words, treatment records do not show that the veteran 
was under a physician's care for this amount of time or a 
prescription of bed rest for any number of days.     

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, the VA examinations were silent with respect to any 
findings of neurologic abnormalities associated with the 
veteran's service-connected lumbar spine disability.  
Although the veteran has complained of pain radiating down to 
his legs, June 2003 and April 2005 VA examinations provided 
that sensory and motor examinations were normal.  Moreover, 
there has been no objective finding of bladder or bowel 
dysfunction.  Thus, an additional separate rating is not 
warranted for any neurological symptoms.  In sum, the 
veteran's manifested symptoms associated with his low back 
disability were adequately contemplated in the 10 percent 
rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for low back pain with history 
of frequent spasms prior to December 17, 2007.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

From December 17, 2007

The Board must now determine whether a rating in excess of 20 
percent is warranted from December 17, 2007.  The veteran was 
afforded another VA examination on December 17, 2007, which 
was the basis for awarding the 20 percent disability rating.  
The veteran reported that he had been diagnosed with 
ankylosing spondylitis and was placed on medication, which 
had helped with his symptoms.  The veteran indicated that he 
continued to have chronic back pain that he described as 
pinching nerves.  The veteran had trouble sleeping and 
walking/sitting more than five minutes.  Pain could radiate 
to his hips and down to his heels two to three times per 
week.  The veteran complained of stiffness and less range of 
motion.  He also felt that his legs were weaker.  The veteran 
stated that his symptoms had become worse over the past year.  
However, he denied bowel or bladder complaints and erectile 
dysfunction.  The veteran did not use assistive devices or a 
brace, nor did he use a cane, crutches or a walker.  On 
physical examination, the veteran had a normal, upright 
posture and gait.  The position of the head, curvature of the 
spine, and symmetry in appearance were normal.  The veteran 
could walk heel/toe and squat.  No calluses were noted.  On 
palpation, there was a tender point at L2-4 and bilateral 
sacroiliac joints, but there were no palpable spasms.  Range 
of motion was 50 degrees flexion with pain, 10 degrees 
extension with pain, 20 degrees lateral flexion bilaterally 
with pain, 20 degrees left lateral rotation with pain, and 30 
degrees right lateral rotation with pain.  Under DeLuca, 
joint was painful on motion, but range of motion or joint 
function was not additionally limited by pain, fatigue, 
weakness, incoordination or lack of endurance following 
repetitive use.  On neurological examination, sensory and 
motor examinations were normal.  Also, reflexes were normal.  
Lesegue's sign and Waddell test were negative.  The examiner 
gave a presumptive diagnosis of ankylosing spondylitis and 
indicated that records to confirm this diagnosis were 
required.  

A December 2007 VA treatment record showed that the veteran 
visited the VA in order to establish care at a new Medical 
Center since moving.  The veteran reported low back pain and 
that he had previously been diagnosed with ankylosing 
spondylitis.  On examination, the examiner noted that the 
spine was essentially unremarkable and there were no 
radicular symptoms.   However, a follow up January 2008 VA 
treatment record showed that the veteran an uncoordinated 
gait and could not walk on heels or toes due to pain.  
However, deep tendon reflexes were intact.  

A January 2008 VA x-ray showed an impression of relatively 
symmetrical sclerosis involving the bilateral sacroiliac 
joints, which could be seen in ankylosing spondylitis, as 
well as inflammatory bowel disease; please correlate 
clinically.    

Based on the medical evidence of record, the Board finds that 
when applying the general rating formula to the veteran's low 
back disability, there is no competent medical evidence to 
warrant a rating in excess of 20 percent.  There has been no 
objective finding of forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent rating.  
The December 2007 VA examination found that range of motion 
was 50 degrees flexion with pain.    

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
December 2007 VA examination found forward flexion to 50 
degrees.  Further, Diagnostic Code 5289 under the old 
criteria for the lumbar spine is not applicable in this case 
because again there is no evidence of ankylosis of the lumbar 
spine.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

Again, the Board acknowledges that the veteran has chronic 
low back pain and thus, recognizes the application of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of the current 20 percent.  
Although the examiner noted pain at the extreme ranges, the 
December 2007 VA examination found that there was no 
additional limitation due to pain, fatigue weakness, 
incoordination or lack of endurance following repetitive use.    

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months to warrant a 40 
percent rating for intervertebral disc syndrome.  

Again, with respect to neurologic abnormalities, pursuant to 
Note (1) of the general rating formula for disease and 
injuries of the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability during this period.  The Board recognizes 
that the veteran has complained of pain radiating to the 
lower extremities.  However, the VA examination did not find 
any neurological defect in either lower extremity related to 
the veteran's back disability.  Significantly, the VA 
examiner found that the veteran's sensory and motor 
examinations were normal.  Further, the veteran also 
expressly denied any bowel or bladder problems and erectile 
dysfunction.  Thus, the Board finds that a separate rating is 
not warranted for any other neurological symptoms and the 
veteran's manifested symptoms associated with his low back 
disability are adequately contemplated in the current 20 
percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected low back pain with history of frequent spasms from 
December 17, 2007.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  

II.  Right and Left Knee Disabilities

The veteran's service-connected chondromalacia patella of the 
left and right knees have been assigned separate 10 percent 
ratings under Diagnostic Code 5014 for osteomalacia.  A note 
in the rating criteria provides that a disease under this 
diagnostic code will be rated based on limitation of the 
affected parts as arthritis, degenerative.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5014.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg 
disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 20 percent rating is warranted when there is moderate 
recurrent subluxation or lateral instability of the knee.  
Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5260 provides that a rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A 20 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 15 degrees.  
(Under the limitation of motion codes, higher evaluations are 
available for greater limitation of motion.)  A 20 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with moderate 
knee or ankle disability.  There is no rating in excess of 10 
percent available under Diagnostic Codes 5259 and 5263.  See 
38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Normal range of motion is zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate 
II.  

At the June 2003 VA examination, the veteran reported that 
currently his left knee tended to bother him more than his 
right knee.  He experienced some discomfort after certain 
activities, without significant swelling.  The veteran 
indicated that jogging and hiking on uneven ground bothered 
his knees.  On physical examination, range of motion of both 
knees was zero degree extension to 135 degrees flexion.  
There was no effusion noted in either knee.  Minimal crepitus 
was noted.  The collateral and cruciate ligaments were 
intact.  Lachman's sign was negative.  On the right, there 
was no significant pain on rotation.  However, on the left, 
there was minimal discomfort medially on rotation and there 
was a small tender spur on the edge of the medial femoral 
condyle.  The diagnosis was mild chondromalacia patella, 
right knee, and mild chondromalacia patella, left knee, with 
small media femoral condylar spur.  With respect to DeLuca, 
no specific flare-ups were noted.  The examiner noted that 
with respect to the left knee, DeLuca was probably not 
applicable.  There had been no current flare-ups except some 
minor knee pain without swelling or interference with range 
of motion after jogging and walking.  Some increased 
discomfort was present following this activity.  

A November 2004 VA treatment record showed that the veteran 
reported bilateral knee pain, left greater than right.  He 
reported swelling with hiking and the left knee gave out 
once.  In a contemporaneous statement, the veteran indicated 
that he had recently been given knee braces for pain.  He 
also reiterated that his left knee occasionally swelled up 
and had given out on one occasion.  

At the April 2005 VA examination, the veteran reported daily 
knee pain under the patella, which he rated as an 8 out of 10 
on the left and a 6 out of 10 on the right.  He had not had 
any surgery or cortisone shots.  MRI confirmed bilateral 
chondromalacia patella.  He stated that he could walk and run 
a 1/4 of a mile.  He had been issued knee supports and used 
them when he anticipated prolonged walking.  He denied having 
any instability.  He described that he could sit for 15 
minutes and climb 4 to 5 flights of stairs.  It was more 
difficult for him to go up than down.  On physical 
examination, the knees were nontender to palpation.  The 
veteran was able to do squats without difficulty.  Range of 
motion was zero degrees extension to 140 degrees flexion.  No 
effusion was identified.  There was no crepitus or patellar 
compression tenderness.  The medial and lateral collateral 
ligaments were stable.  Lachman's and McMurray's were 
negative.  The diagnosis was bilateral chondromalacia 
patella, as described.  A contemporaneous x-ray of the left 
knee showed no fracture or dislocation.  There was no joint 
effusion.  A small loose body was present in the medial 
compartment of the knee, but no osteochondral defect was 
noted.  There was no introsseus lesion, radio-opaque foreign 
body or soft tissue swelling.  A contemporaneous x-ray of the 
right knee showed no fracture or dislocation.  There was no 
joint effusion.  There was an oblong lucent lesion with a 
sclerotic rim in the distal right femur, which may represent 
a non ossifying fibroma.  There was no radio-opaque foreign 
body, soft tissue swelling or degenerative changes.      

A December 2005 VA treatment record showed that the veteran 
indicated that the knees hurt with activity and were a little 
stiff in the morning.  He complained of mild swelling, but no 
arthrocentesis.  There was a small amount of pain all the 
time.        

The March 2007 VA examiner reiterated the finding of the 
previous examinations as well as noted the new diagnosis of 
ankylosing spondylitis.  On physical examination, there was 
no heat, swelling or redness.  The medial and lateral 
collateral ligaments were intact with no laxity.  Anterior 
and posterior drawer test was negative.  Range of motion was 
zero to 140 degrees.  The veteran was able to do deep-knee 
bends times three with full range of motion and with no pain 
on range of motion, loss of range of motion, instability, 
incoordination, or fatigability.  The diagnosis was 
arthralgia knees, bilaterally, secondary to the ankylosing 
spondylitis.  A contemporaneous x-ray of the left knee showed 
that the calcified intra-articular body had migrated since 
the April 2005 examination from the level of the tibial 
spines to the level of the superior patella.  Femorotibial 
joint space was well maintained and patella was unremarkable.  
A contemporaneous x-ray of the right knee showed that the rim 
calcified lucent lesion, likely non-ossifying fibroma in 
distal femur, was slightly decreased in size and prominence 
since the April 2005 examination.  Small calcified body 
possibly intra-articular at the posterior margin of the 
femorotibial joint was unchanged.  Femorotibial joint space 
was well maintained and patella was unremarkable.  

At the December 2007 VA examination, the veteran reported 
chronic bilateral knee pain that felt like squeezing, which 
was a 7 out of 10.  Pain was worse with standing, sitting and 
walking and became more intense with 9 out of 10.  The 
veteran complained of decreased range of motion, stiffness 
and sometimes swelling with walking long distances.  The 
veteran indicated that he sometimes felt nodules on his 
knees.  However, the veteran denied any redness or heat.  The 
veteran indicated that his knee will lock up on him, 
approximately twice a week.  Further, about a month ago, his 
knee gave out on him.  He also indicated that he would 
sometimes fall down, which last happened about six months 
ago.  The veteran also reported fatigability and lack of 
endurance.  On physical examination, there was crepitus on 
flexion in both knees, but no evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement.  On the right knee, there was a tender 
point at the lateral tibial condyle and base of patella.  On 
the left knee, there was tender point at the base of the 
patella.  Range of motion of both knees was full extension to 
130 degrees flexion with pain.  With respect to the medial 
and lateral collateral ligaments, varus/valgus in neutral and 
30 degrees flexion was normal with no motion.  Lachman's, 
Anterior and Posterior Drawer and McMurray's tests were all 
negative.  With respect to DeLuca, the examiner noted that 
joint was painful on motion, but the range of motion was no 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance following repetitive 
use. 

Therefore, after reviewing the medical evidence of record, 
the Board must conclude that a rating in excess of 10 percent 
for the veteran's right and left knee disabilities is not 
warranted.  Even considering additional functional loss due 
to pain, there is no evidence that flexion is limited to 30 
degrees or extension is limited to 15 degrees so as to 
warrant assignment of a higher rating under Diagnostic Codes 
5260 or 5261.  Extension of both knees has been normal at all 
the VA examinations.  Further, the most limited flexion 
documented at the most recent examination was 130 degrees, 
bilaterally.  

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the knees.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

Moreover, a separate rating under this Diagnostic Code 5257 
would not be appropriate as there has been no objective 
medical finding of recurrent subluxation or lateral 
instability of either knee.  No instability was found at any 
of the VA examinations.  The veteran's ligaments were intact 
at the examinations and testing for instability was all 
negative.  

With regard to Diagnostic Code 5258, there is no medical 
evidence of small joint effusion and frequent episodes of 
locking.  Even though the veteran has complained of swelling 
and locking, on physical examination, none of the VA 
examiners found small joint effusion or frequent episodes of 
locking.  Therefore, the Board is unable to find that a 20 
percent rating is warranted under this Code.  

The Board acknowledges that the veteran has chronic bilateral 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  The most recent VA 
examiner specifically stated that there was no additional 
loss of motion due to pain, weakness, incoordination or lack 
of endurance.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for the veteran's right and left knee 
disabilities.  Again, as the preponderance of the evidence 
weighs against the claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

III.  Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

A rating in excess of 10 percent prior to December 17, 2007, 
and a rating in excess of 20 percent from December 17, 2007, 
for the veteran's service-connected low back disability are 
not warranted.  Further, ratings in excess of 10 percent for 
the veteran's service connected chondromalacia patella of the 
right and left knees are not warranted.  The appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


